34.810(2).    Appellant's petition was procedurally barred absent a
                      demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                      NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                      pleaded laches, appellant was required to overcome the rebuttable
                      presumption of prejudice. NRS 34.800(2).
                                   Appellant neither argued that he had good cause nor
                      attempted to overcome the presumption of prejudice. Rather, he argued
                      that any procedural bars should be excused because he is actually
                      innocent since new technology exists to test DNA that was collected in the
                      case, and if it were tested, it would demonstrate that he did not commit
                      the sexual assault for which he was convicted. Anticipated but non-
                      existent test results are not evidence. Thus, appellant did not
                      demonstrate actual innocence because he failed to show that "it is more
                      likely than not that no reasonable juror would have convicted him in light
                      of. . . new evidence."   Calderon v. Thompson, 523 U.S. 538, 559 (1998)
                      (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v.
                      State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112
                      Nev. 838, 842, 921 P.2d 920, 922 (1996). We therefore conclude that the
                      district court did not err in denying appellant's ineffective-assistance-of-
                      counsel claims as procedurally barred.
                                   It appears that the district court may not have considered
                      appellant's remaining claim: that he ought to be granted permission to
                      test the DNA collected in this case. However, remand is unnecessary
                      because the claim is not cognizable in a post-conviction petition for a writ
                      of habeas corpus. Rather, appellant must submit his request on the form
                      designated by the Department of Corrections. NRS 176.0918; NDOC AR
                      571.

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .4ft11
            For the foregoing reasons, we conclude appellant's petition is
without merit, and we
            ORDER the judgment of the district court AFFIRMED. 3




                                                                 J.
                                  Har sty



                                  Parraguirre




cc:   Hon. Elissa F. Cadish, District Judge
      Roy D. Moraga
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      3We   have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                     3